In a proceeding pursuant to CPLR 2304 to quash a nonjudicial subpoena duces tecum issued by the respondent New York State Department of Labor, the petitioner Bayville Fire Company No. 1, Inc., appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Gold-stein, J.), entered October 23, 1989, which denied its petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
At oral argument of this appeal, the petitioner conceded that it has now fully complied with the subpoena which it sought to quash in this proceeding. Inasmuch as any determination rendered by this court will not affect the rights of the parties with respect to this proceeding, and the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707), we dismiss the appeal as academic (see, e.g., Matter of Levy v Board of Zoning & Appeals, 160 AD2d 941). Bracken, J. P., Sullivan, Miller and Ritter, JJ., concur.